Title: Thomas Jefferson to Samuel H. Smith, 3 August 1809
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear Sir  Monticello Aug. 3. 09.
          The inclosed letter came to hand yesterday by mail after your departure. presuming it could not find you at the President’s, I have thought it best to return it to you at Washington where you will probably find it on your return. I hope mrs Smith & yourself will have performed your journey in good health & without accident, and shall be very happy if you shall have found the same pleasure in the excursion, which we have recieved from your agreeable visit. believing such changes of scene equally advantageous to the mind as to the body, we cannot give up the hope of a repetition of it, and that I may be able to shew mrs Smith who is fond of gardening, the progress I shall have made the next year in the improvement of the grounds around me, as well those of pleasure as utility. my daughter is well enough to come downstairs to-day, & with the other members of the family join me in affectionate salutations to mrs Smith & yourself, & in the hope that you found your little family well on your return.
          
            Th:
            Jefferson
        